JOHN P. MALINOWSKI, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentMalinowski v. CommissionerDocket No. 2874-73.United States Tax CourtT.C. Memo 1974-88; 1974 Tax Ct. Memo LEXIS 231; 33 T.C.M. (CCH) 453; T.C.M. (RIA) 74088; April 10, 1974, Filed.  *231  John P. Malinowski, pro se.  Brian J. Seery, for the respondent.  RAUMMEMORANDUM OPINION RAUM, Judge: The Commissioner determined a $1,026 deficiency in petitioner's 1971 income tax.  The petitioner sought review of that determination in this Court.  His petition failed to allege any error other than his complaint that the United States has pursued policies and committed various acts that are criminal in nature (such as conduct of the war in Viet Nam, Laos and Cambodia), that Federal income taxes finance such activities, and that petitioner "believes he is legally and morally bound to insure that his tax money be placed in alternative channels that will benefit the community of which he is a part".  The Commissioner has filed a motion for judgment on the pleadings.  We hold that the Government's position must be sustained.  Although petitioner appears to be a person of deep convictions, he may not rely upon his objection to any Government policy as a basis for refusing to comply with our tax laws.  The matter has been too well settled for further discussion.  Cf.   (C.A. 3); Autenrieth v. Cullen, 418 F.2d (C. *232  A.  9);  (C.A. 10);  (C.A. 10); ;  (C.A. 5); ; Robin Harper, T.C.M.  (Oct. 1, 1973).  Assuming the truth of all of petitioner's allegations of fact, he has not alleged any facts calling for disapproval of the Commissioner's determination.  The motion for judgment on the pleadings will be granted, and  Decision will be entered for the respondent.